Beasley, Chief Judge,
dissenting.
I respectfully dissent. The court was not authorized to entertain the motion for reconsideration because it was filed on the first day of the next term, when the court could not act on it. The pretrial bond order was entered on October 26, during the September term of the court. OCGA § 15-6-3 (20). The next term commenced on November *8537, the first Monday of November 1994. Id. The State’s motion for reconsideration was filed on that day, and the court acted on it on November 15.
As in Pledger v. State, 193 Ga. App. 588 (2) (388 SE2d 425) (1989), both of these filings were of no effect because the pretrial bond order had become “upon the roll” and was not subject to review or revision by the trial court. Gobles v. Hayes, 194 Ga. 297, 300 (21 SE2d 624) (1942). In criminal cases the inherent power of the court to vacate or modify its orders ceases with the term’s end, Pledger, supra at 589, likewise in civil cases. Bank of Cumming v. Moseley, 243 Ga. 858 (257 SE2d 278) (1979). Pledger noted that if the proceedings to vacate or modify are begun during the term in which the original order or judgment is entered, the court would be authorized to act. See Bowen v. State, 239 Ga. 517, 518 (2) (238 SE2d 62) (1977). Here the proceeding was begun on the first day of the new term, too late to extend the court’s authority into the new term. As in Pledger, so in Rooney’s case, this applies to the interlocutory order just as it would apply to a final judgment. The trial court’s order of November 15 must be reversed. The State’s remedy was to file a motion to revoke bond.
Even if the order were efficacious, I would be compelled to dissent because we could not reach the conclusion contained in the majority opinion. In fact, we could reach no conclusion at all.
The record before us does not contain the order designating Judge Greene to act in this matter. Appellant contends in his brief that Judge Greene, a judge of the Recorder’s Court of Gwinnett County, was designated pursuant to OCGA § 17-6-1 (h). It permits the superior court judge by written order to “delegate the authority” to rule on the issue of bail in certain cases “to any judge of any court of inquiry within such superior court judge’s circuit.” This delegation may be made in the discretion of the superior court judge even though the same statute expressly excludes from courts of inquiry the issue of bail for offenses such as rape and aggravated sodomy. OCGA § 17-6-1 (a) and (b). Thus the legislature relegated the question of who should decide the bail issue to the superior court judges, to determine on a judge-by-judge basis “[e]xcept in cases in which life imprisonment or the death penalty may be imposed.” OCGA § 17-6-1 (h).
OCGA § 17-6-1 (h) further provides that “[t]he written order delegating such authority shall be valid for a period of one year, but may be revoked by the superior court judge issuing such order at any time prior to the end of that one-year period.” If Judge Greene was acting pursuant to such an order, there is no apparent reason why the motion for reconsideration of the order he issued could not come before him. This assumes that such a motion was valid in the first place and *854that the Gwinnett Recorder’s Court is a court of inquiry.
Decided July 13, 1995.
Ronnie K. Batchelor, for appellant.
Daniel J. Porter, District Attorney, Phil Wiley, Assistant District Attorney, for appellee.
On the other hand, the State contends in its brief that Judge Greene was sitting by designation pursuant to OCGA § 15-1-9.1 (1). Although subsection (1) does not apply because it relates to requests for assistance by “any judge other than a superior court judge,” Judge Greene could have been designated to assist under OCGA § 15-1-9.1 (e). The written designation would include the specific assignment, as described in subsection (f), and the assisting judge would be empowered under subsection (g) to “discharge all the duties and . . . exercise all of the powers and authority of a judge of the court in which he is presiding.” That would seem to include ruling on the motions for reconsideration of the assisting judge’s own orders, but perhaps in this case that was not embraced. We do not have the written designation. All we have from the record is the statement at the beginning of the hearing on October 20 before Judge Greene, in which an assistant district attorney said, “This is a miscellaneous calendar before the Honorable James W. Oxendine, Honorable Michael C. Greene will be presiding today.” Judge Oxendine had set this matter by rule nisi issued on October 11. Statements about the facts which are not supported by the record, particularly when they are at odds, cannot be considered. Court of Appeals Rule 27 (b) (1); Behar v. Aero Med Intl., 185 Ga. App. 845, 846 (1) (366 SE2d 223) (1988).
There is thus a question about the existence and extent of Judge Greene’s authority which is material to the enumeration of error pending before us. The question would be resolvable by reference to a more complete record. Were it not necessary to reverse the order because it was not authorized for the reason first given, we should by order require the trial court to transmit to this Court the document authorizing Judge Greene to act. OCGA § 5-6-48 (d). An expedited basis would be in order because the appellant is incarcerated, OCGA § 5-6-43 (c), and because this interlocutory appeal is delaying the final judgment on the charges.
We do not need that order, however, because Rooney must be permitted to make the bond as set by Judge Greene.